Citation Nr: 0928874	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Des Moines, Iowa, which denied service connection for a 
bilateral hearing loss disability.

The Veteran testified at a November 2007 hearing at the RO.  
A transcript of the hearing has been associated with the 
file.


FINDING OF FACT

The evidence does not show that the Veteran's bilateral 
hearing loss disability had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to his active military service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim for service connection 
for a bilateral hearing loss disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in April 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  The Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting him in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and private medical records are in the file.  
VA also requested the Veteran's service treatment records 
from the Air National Guard.  However, no medical records 
were found.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board concludes that 
VA's duty to assist with respect to obtaining the Veteran's 
medical and other pertinent records has been satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  

The Veteran was afforded a medical examination in August 2007 
to obtain an opinion as to whether he has a hearing loss 
disability that may be directly related to service.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the examiner reviewed the Veteran's claims file and 
medical records, and conducted a physical examination, 
including audiometric and speech recognition tests.  The 
examiner reported that while the Veteran's hearing loss was 
consistent with a history of noise exposure, his hearing 
levels were within normal limits at the time of his 
separation examination in 1966.  At the RO's request, the 
examiner clarified in a February 2008 addendum to the 
examination that continuous exposure to loud noise can cause 
a temporary threshold shift or permanent hearing loss around 
the time of the noise exposure.  Since the damage is done 
when exposed to noise, a normal audiogram subsequent to the 
noise exposure shows that the Veteran's hearing had recovered 
from the noise exposure without permanent loss.  The Board 
finds that the VA opinion obtained in this case is adequate, 
as it is predicated on a full reading of the Veteran's claims 
file and medical records, and provides a complete rationale 
for the opinion stated.  

The Veteran argues that the examiner failed to reconcile his 
conclusion that the Veteran's tinnitus was related to in-
service noise exposure while his hearing loss was not so 
related, and therefore the examiner did not provide an 
adequate rationale for his findings.  The Board disagrees.  
As tinnitus and hearing loss are different conditions, the 
Board finds it perfectly acceptable that they might have 
separate etiologies.  Moreover, the examiner gave a thorough 
explanation as to why the Veteran's current hearing loss was 
likely not caused by in-service noise exposure.  The Veteran 
also argues that his RO hearing transcript contains new 
evidence that must be considered in a new examination.  
Specifically, the Veteran testified at his hearing that he 
did not have, or did not remember having, an audiological 
examination at separation from service.  Thus, the Veteran 
argues that he is entitled to a new examination based on this 
information, since the VA examiner relied on the Veteran's 
audiogram at discharge in forming his conclusion.  As will be 
discussed below, absent clear evidence to the contrary, the 
Board must presume that the Veteran's discharge examination 
accurately reflects his hearing levels at that time.  The 
Veteran's statement that he does not remember receiving an 
audiological examination that would have occurred over forty 
years ago is not sufficient to overcome this presumption.  
The examiner could thus reasonably rely on this examination 
as a basis for his finding.  Therefore, the Board concludes 
that VA satisfied its duty to provide a medical exam.  
Further examination or opinion is not needed on the hearing 
loss claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability resulting 
from acoustic trauma in service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Here, there is no evidence showing that the Veteran's hearing 
loss manifested to a compensable degree within the applicable 
time period.  Thus, the Veteran cannot benefit from this 
statutory presumption.  See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the first Hickson element, the Veteran must show that 
he has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current 
disability.  In August 2007, the Veteran underwent a VA 
examination in connection with this claim.  The examiner 
diagnosed the Veteran with normal to severe hearing loss in 
the right ear, and normal to moderately severe hearing loss 
in the left ear.  The audiological examination in this record 
shows puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
65
LEFT
10
10
25
55
50

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 94 percent for both ears.  The 
audiogram demonstrates that the Veteran has a current hearing 
loss disability in both ears.  The Veteran had a puretone 
threshold of 40 decibels or more in the right and left ear at 
3000 and 4000 Hertz, and puretone thresholds of 26 decibels 
or more at 2000, 3000, and 4000 Hertz in the right ear.  
Thus, the Veteran's hearing loss qualifies as a current 
disability under 38 C.F.R. § 3.385 for both ears.  

Under the second Hickson element, the Veteran must establish 
in-service incurrence of a disease or injury.  Where a 
veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  Service 
connection for a combat-related injury may be based on lay 
statements alone, but the Veteran must still demonstrate a 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

In the August 2007 VA examination, the Veteran stated that he 
served as a weapons mechanic in the Air Force throughout his 
period of active duty.  He reported that he was exposed to 
noise without hearing protection from jet engines, power 
units, air compressors, small arms fire, and afterburners at 
takeoff.  He also experienced excessive jet noise during the 
two years his barracks were located next to the flight line.  

The Board has reviewed the Veteran's service treatment 
records, which are negative for any complaints, diagnoses, or 
treatment of hearing loss or other ear conditions.  In his 
March 1966 discharge examination, the Veteran's hearing was 
indicated to be normal.  The audiological examination in this 
record shows puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
-5
LEFT
-10
-10
0
-10
10

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  The current definition for a hearing loss disability 
found at 38 C.F.R. § 3.385 is based on ISO units.  Thus, the 
March 1966 military audiogram must be converted from ASA to 
ISO units by adding to the reported findings 15 decibels at 
the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB 
levels, and 5 decibels at the 4000 dB level.

As converted, the separation from service audiological 
evaluation shows puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
10
0
15

A speech recognition test was not reported in this record.  
Based on this audiological examination, the Veteran had no 
hearing loss at the time he left the service under VA law.  
See 38 C.F.R. § 3.385 (2008); Hensley, supra.  

The Board notes that in his hearing testimony at the RO, the 
Veteran stated that he did not remember receiving an 
audiological or any other examination at discharge.  There is 
a presumption of regularity under which it is assumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926).  The presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary." Schoolman v. West, 12 Vet. App. 307 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the 
Veteran's discharge examination form was filled out, 
including the audiological examination results.  The Veteran 
has not submitted any evidence that might call into question 
the verity of the reported findings.  Thus, the Board assumes 
that the Veteran did in fact receive a hearing examination at 
discharge, the results of which are accurately reflected in 
the examination report.  

The Veteran does not claim that his acoustic trauma was 
incurred in combat.  His DD 214 does not show that the 
Veteran received medals or decorations indicating that he was 
in combat, or that he served overseas, and the Veteran has 
not submitted any other evidence showing that he was in 
combat.  Hence, the Veteran's lay statements alone will not 
necessarily suffice to establish service incurrence under the 
more relaxed evidentiary standard accorded claims for combat-
related injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Nevertheless, the Board is satisfied that the 
Veteran was exposed to noise based on the type and 
circumstances of his service as a weapons mechanic in the Air 
Force.  See 38 C.F.R. § 1154(a).

As to the third Hickson element, the Veteran claims that his 
current hearing loss disability stems from his in-service 
noise exposure.  The Board is mindful of the Veteran's 
statements regarding the etiology of his hearing loss.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing any medical 
disorder or rendering an opinion as to the cause or etiology 
of any current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, he cannot provide a 
competent opinion regarding the cause of his hearing loss.

The earliest hearing examination of record post-dating the 
Veteran's active duty service is reflected in his January 
1973 entrance examination for the Air National Guard.  The 
Board here notes that the Veteran stated in his August 2007 
VA examination that he was not activated in the Air National 
Guard.  This is borne out by the fact that the National Guard 
was unable to locate any records for the Veteran, as 
discussed above.  Thus, whether the Veteran's hearing loss 
was caused by his service in the Air National Guard is not at 
issue.  The audiometry report in the January 1973 examination 
shows puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
30
LEFT
5
5
10
20
30

A speech recognition test was not recorded.  The Veteran's 
hearing was indicated to be normal in the examination report.  
As discussed above, under VA law the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  Thus, the Veteran did exhibit 
some hearing loss at 4000 Hertz in both ears.  

Chronologically, the next relevant evidence of record is a 
March 2001 private examination conducted to assess the 
Veteran's fitness as a commercial driver pursuant to 
Department of Transportation (DOT) regulations.  In the 
health history that the Veteran filled out for this report, 
he denied any ear disorders, including loss of hearing.  In 
similar reports filled out in 2003, 2005, and 2007, the 
Veteran denied a history of hearing loss.  In a January 2006 
private treatment record, the Veteran complained of several 
conditions, including tinnitus, but made no mention of his 
hearing loss.  

On March 11, 2007, the Veteran established care with VA.  A 
thorough examination of the Veteran was conducted at this 
time and the Veteran was given the opportunity to report his 
medical history.  The Veteran did not mention a history of 
hearing loss and the record is otherwise silent as to the 
Veteran's hearing loss. 

On March 30, 2007, the Veteran complained of hearing loss and 
tinnitus.  He reported a longstanding history of constant 
tinnitus, but did not report a similar history for his 
hearing loss.  His hearing loss is only mentioned in this 
record in terms of its present symptomatology.  This suggests 
that while the Veteran had experienced tinnitus for a long 
time, his hearing loss was of more recent occurrence.  The 
examiner diagnosed him with mild to moderately severe high 
frequency sensorineural hearing loss, based on the results of 
an audiological examination.  

In August 2007, the Veteran underwent a VA examination in 
connection with this claim.  The examiner found that the 
Veteran's hearing loss was consistent with a history of noise 
exposure.  However, the Veteran's hearing levels were within 
normal limits at the time of his separation examination in 
1966.  In a February 2008 addendum to this opinion, the 
examiner explained that exposure to either impulse sounds or 
continuous noise exposure can cause a temporary threshold 
shift.  This disappears in sixteen to forty eight hours after 
exposure to the loud noise.  Impulse sounds may also damage 
the structure of the inner ear resulting in an immediate 
hearing loss.  Continuous exposure to loud noise can also 
damage the structure of the hair cells, resulting in hearing 
loss.  If the hearing does not recover completely from a 
temporary threshold shift, a permanent hearing loss exists.  
Since the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify that 
the hearing had recovered without permanent loss.  Thus, the 
examiner concluded that it is not likely the Veteran's 
current hearing loss disability is due to military noise 
exposure.  

At his November 2007 hearing at the Des Moines RO, the 
Veteran stated that he worked at Douglas Aircraft for about a 
year after he left the service, and thereafter was employed 
assembling aircraft in California.  Since then, he has been 
working as a truck driver up to the present time.  The 
Veteran did not state whether he experienced occupational 
noise exposure at Douglas Aircraft, but did state that it was 
"pretty quiet" at his job assembling aircraft in 
California.  He reports almost no occupational noise exposure 
as a truck driver.  He also stated that he does some 
woodworking as a hobby, but has been wearing hearing 
protection since he started noticing his hearing loss.  The 
Veteran testified that at the time he was in the National 
Guard he felt he was gradually losing his hearing, as well as 
experiencing tinnitus.  When he reported this condition to 
his doctors, they told him that this problem would be 
addressed when it becomes severe, and they did not order 
hearing aids due to the expense and the fact that the hearing 
aids would not alleviate his tinnitus.  However, when the 
Veteran was asked at the hearing whether he had been seen for 
his hearing loss prior to March of 2007, the Veteran stated 
"[n]o."  The Veteran then stated that he had in fact 
addressed this problem over the years with his doctors, in 
particular with a family practitioner who is now retired.  
The Veteran seemed to imply that records of these visits were 
not available.  

The Board finds that the Veteran did not complain of his 
hearing loss until March of 2007.  While the Veteran stated 
during the RO hearing that he had in fact complained of his 
hearing loss over the years, there is no evidence of such 
complaints, and his private treatment records from 2001 to 
2007 are silent with respect to a hearing loss condition.  In 
fact, at his RO hearing, the Veteran explicitly denied being 
seen for hearing loss before March of 2007, which belies his 
other statements to the contrary.  Moreover, the Veteran did 
not report a long history of hearing loss in the March 2007 
VA treatment record, despite being given the opportunity to 
do so.  The medical records, as well as the Veteran's own 
statement that he was not seen for hearing loss before March 
of 2007, support a finding that he did not complain of his 
hearing loss before this time.  

The Veteran argues that his January 1973 audiogram shows a 
rapid progression of hearing loss since he left the service.  
The Board notes that this examination was conducted almost 
seven years after the Veteran left the service.  At this 
time, he exhibited some hearing loss at 4000 Hertz (30 
decibels in the right and left ear) that did not amount to a 
disability under VA law, which requires an auditory threshold 
level of 40 decibels or greater at the relevant frequencies.  
See 38 C.F.R. § 3.385.  The Board is willing to assume, based 
on the Veteran's testimony at his August 2007 hearing, that 
he had little or no occupational noise exposure between 1966, 
when he left the service, and his 1973 entrance examination 
for the National Guard.  Nevertheless, because this 
examination was conducted almost seven years after the 
Veteran left the service, and because there is no evidence 
that the Veteran complained of or was treated for hearing 
loss either during that interim period of time or for over 
forty years since he left the service, the Board gives little 
weight to this record as evidence of a nexus to service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Moreover, as discussed above, the 
VA audiologist who examined the Veteran in August of 2007 
explained that any hearing loss caused by acoustic trauma 
would have occurred around the time of the noise exposure.  
The Veteran's May 1966 separation examination shows that his 
hearing was normal at discharge.  Thus, the Board does not 
find the mild hearing loss reflected in the January 1973 
examination of much probative value in terms of establishing 
a nexus between his current hearing loss disability, first 
shown in March of 2007, and his separation from service in 
1966. 

Taking into account all of the evidence of record, the Board 
does not find that the Veteran's hearing loss is related to 
service.  While he was exposed to noise while serving in the 
Air Force, his hearing loss did not manifest in service and 
there are no medical records of evidence for over forty years 
after service reflecting any complaints or diagnoses of 
hearing loss.  This long period without any mention of the 
Veteran's hearing loss precludes a finding of continuity 
between the Veteran's current hearing loss disability and his 
in-service noise exposure; it thus weighs heavily against the 
Veteran's claim.  See Maxson, supra.  While the January 1973 
audiogram shows some hearing loss at 4000 Hertz, there is no 
indication that this hearing loss is related to military 
noise exposure that occurred almost seven years earlier.  As 
the VA examiner explained, such hearing loss would have been 
recorded by the time of his separation examination.  Thus, 
the Veteran has not established service connection on a 
direct basis for his hearing loss disability. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral hearing loss must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


